Citation Nr: 1620720	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  12-35 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service from May 1948 to August 1961 and an additional period of active duty service from August 1961 to September 1966 which is dishonorable for VA purposes.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) via videoconference in February 2016, but he did not report to his scheduled hearing.  Accordingly, appellate consideration will proceed as though the request for a hearing has been withdraw.  38 C.F.R. § 20.704(d). 

This appeal was processed using the VBMS paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in order to obtain updated, relevant treatment records.  In his August 2011 written notice of disagreement, the Veteran indicated he had received relevant treatment, including a period of hospitalization, at the Monroe Regional Medical Center in Ocala, Florida.  However, to date no attempts have been made to obtain these potentially relevant records.  On his December 2012 written substantive appeal the Veteran further objected that all relevant information had not been reviewed in his appeal.  Accordingly, remand is required in order to obtain these private records.

Additionally, the most recent VA treatment records included in the claims file are from December 2010.  Any available treatment records at the VA medical facility in Gainesville, Florida since that date should also be obtained upon remand.

Finally, since it is necessary to remand the case, the AOJ should take this opportunity to schedule the Veteran for an examination, since his last VA examination was in June 2010, almost six years ago. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the proper authorization from the Veteran, obtain all available medical records from the Monroe Regional Medical Center in Ocala, Florida and associate them with the claims file.

2.  Obtain all available VA treatment records from the VA medical center in Gainesville, Florida since December 2010 and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to evaluate this condition.

4.  Then, if the benefits sought cannot be granted, issue a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




